Citation Nr: 1111900	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  06-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus, or as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for poor circulation in the upper and lower extremities, to include as secondary to service-connected diabetes mellitus, or as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), that denied the Veteran's claims of entitlement to service connection for peripheral neuropathy of the upper extremities and poor circulation in the upper and lower extremities.  In January 2010, the Board remanded the claims for the purpose of scheduling the Veteran for a hearing before the Board.

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of this hearing is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claims.

In July 2010 testimony before the Board, the Veteran described experiencing numbness and tingling in his arms and hands, particularly when he woke up at night.  He stated that he had to "work at" his arms and hands in order to restore feeling.  The Veteran acknowledged that he did not have a current diagnosis of peripheral neuropathy of the upper extremities, or any other disability which might be the source of his complaints, but stated that he had not yet mentioned these symptoms to his treating physician.  He had a VA appointment scheduled for August 1, 2010, when he planned to address these complaints.

In response to the Veteran indicating that he intended to speak with his physician about his numbness and tingling at his August 1, 2010, appointment, the Board left the record open for 60 days, so that the Veteran could submit additional evidence obtained at the August appointment in support of his claim.  To date, the Veteran has not submitted any such evidence.

VA's duty to assist the Veteran, however, has not been satisfied, and for this reason, a remand is necessary.  The most recent VA clinical records in the claims file are dated in March 2005.  As the Veteran indicated at his July 2010 hearing that he had continued to receive treatment at the VA Outpatient Clinic in Baton Rouge, Louisiana, the Board is on notice that additional VA records are outstanding.  An attempt to obtain them must therefore be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, although the Veteran is not competent to diagnose himself with peripheral neuropathy of the upper extremities related to either his service-connected diabetes mellitus or in-service exposure to herbicide agents, he is competent to describe experiencing symptoms of numbness in tingling in his arms and hands, and to state that these symptoms are similar to the symptoms he experiences as a result of his service-connected peripheral neuropathy of the lower extremities.  Additionally, his testimony in this regard is credible.  Accordingly, although the Veteran underwent VA examination in May 2004, at which time peripheral neuropathy of the upper extremities was not identified, the Board concludes that an additional VA examination is necessary with respect to this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An additional VA examination is also needed with respect to the claim of entitlement to service connection for poor circulation of the upper and lower extremities, to include as secondary to service-connected diabetes mellitus or in-service exposure to herbicide agents.  At his July 2010 hearing before the Board, the Veteran stated that he did not have a current diagnosis of peripheral vascular disease, and had not yet addressed his circulatory complaints with his treating physician.  He planned, however, to address these complaints at his August 2010 appointment.  Thus, it appears that additional VA clinical records pertinent to this claim may also be outstanding.

The current record reflects that the Veteran underwent ABI testing for vascular disease in June 2004, which resulted in a score of 1.  In a June 2004 addendum to the May 2004 report of examination, the examiner noted that some authorities considered a score of 1 to be normal, while others considered it to be indicative of minimal disease.  The examiner did not indicate on which side of the spectrum he fell, and did not offer an opinion as to whether the score was representative of disease in the Veteran.  Given this ambiguity, in addition to the amount of time that has lapsed since the Veteran's last VA examination, the Board concludes that an additional examination is necessary with respect to this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the VA Outpatient Clinic in Baton Rouge, Louisiana, dated from March 2005 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims folder.

2.  After the records noted above have been associated with the claims file, schedule the Veteran for an appropriate examination or examinations for the purpose of ascertaining the nature and etiology of his complaints of numbness and tingling in the upper extremities and of poor circulation.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies, including additional ABI testing, if deemed appropriate, should be completed.  

The examiner(s) should cover the following points in the written opinion:  

(a)  State whether the symptomatology described or manifested by the Veteran meets the criteria for a diagnosis of peripheral neuropathy, and, if so, offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the peripheral neuropathy of the upper extremities is secondary to either his service-connected diabetes mellitus or his presumed in-service exposure to herbicide agents.  

(b)  If the Veteran's symptoms are not consistent with a diagnosis of peripheral neuropathy, the examiner should provide the most appropriate diagnosis for the Veteran's complaints, and state whether it is at least as likely as not that such is related to his active service, including his presumed exposure to herbicide agents, or to his service-connected diabetes mellitus.  In addressing whether the disability is related to his diabetes mellitus, the examiner should consider whether the diabetes mellitus has aggravated or permanently worsened the disability.

(c)  With respect to the Veteran's complaints of poor circulation, the examiner should provide the most appropriate diagnosis for the Veteran's complaints, and offer an opinion as to whether it is at least as likely as not that the disability is secondary to either his service-connected diabetes mellitus or his presumed in-service exposure to herbicide agents.  The examiner should additionally specifically address the Veteran's June 2004 ABI score of 1, and state whether that score was representative of disease.  In addressing whether the disability is related to his diabetes mellitus, the examiner should consider whether the diabetes mellitus has aggravated or permanently worsened the disability.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

